Detailed Office Action
The communication dated 6/27/2022 has been entered and fully considered.
Claims 1-10 are pending with claims 9 and 10 withdrawn from consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 6/27/2022 is acknowledged.  The traversal is on the ground(s) that the finding is premature as a complete search has not been completed.  This is not found persuasive because the applicant must respond to the allegation that LI teach the straw pulp of Group II and that the straw pulp is the special technical feature of Groups I-III.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the physically selected dedusted straw” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1 lines 5-6 the applicant claims “normal temperature” however it is not clear what “normal temperature” is.
In claim 1 lines 5-6 the applicant claims “alkaline compound enzymes”.  It is not clear what “alkaline compound enzymes” are.  For, the purpose of examination the Examiner interprets the claim as any enzyme that peak performance is in alkaline conditions and that there is more than 1 enzyme.
Claim 1 recites the limitation “the straw” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the stalk” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 and 6 recite the term “hot alkali steam”.  It is not clear what the scope of “hot alkali steam” is.  Does the applicant mean “steam” or “stream”.  If the applicant means steam, how does a “hot alkali steam” differ from “steam”.  Additionally, as the applicant claims a temperature the term “hot” is superfluous.  
Claim 1 recites the limitation “the stalk” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the water” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  What is evaporated is “a filtrate” produced from washing.
Claim 1 recites the limitation “the solid residue” in line 14.  There is insufficient antecedent basis for this limitation in the claim.  This should be “a solid residue”
Claim 1 recites the limitation “the heat energy” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  This should just be “heat energy”.
In claim 1 “heat energy is recovered for the treatment with hot water or steam”.  It is not clear how the heat energy is being used in the treatment of claim 1.
Further Step (1) does not appear to use hot water or steam.
Claim 1 recites the limitation “the obtained biomechanical pulp” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  This should just be “the biomechanical pulp”.
Claim 2 recites the limitation “the alkaline biological compound enzymes” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This should just be “the alkaline compound enzymes”.
In claim 2, the applicant gives an IU/ml but does not disclose in the specification under what conditions IU is measured.  
In claim 2, the applicant claims IU/ml but does not state what ml (milliliters) is of.
In claim 3, the applicant does not give the unit type (i.e. wt.%).
Claim 7 rejects “hot alkali water” of step (3) but step (3) does not have “hot alkali water”.  Further, it is not clear what “hot alkali water” is.
Claim 8 recites the limitation “the straw” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This probably should refer to the physically selected dedusted air-dried straw of step 1 is a physically selected dedusted air-dried wheat straw.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of copending Application No. 17/561,482(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claim cutting straw followed by a compound enzyme, alkla and steam treatment, refining to a specific SR value, and washing.  Both applications claim evaporation of filtrate followed by heat recovery.  The copending application does not claim incineration, however, incineration is how heat energy is recovered from an organic stream and would be obvious to the person of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748